Case 1:19-cv-00869-CMH-JFA Document 49-1 Filed 07/10/20 Page 1 of 1 PageID# 535




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION


 BOOZ ALLEN HAMILTON HOLDING
 CORPORATION,

                 Plaintiff,

         v.                                                  Civil Action No.
                                                             1:19-cv-00869-CMH-JFA
 RAMEZ TANNOUS SHEHADI

 and

 WALID FAYAD,

                 Defendants.


                                             ORDER

         Upon consideration of the Parties’ Joint Motion to Vacate Current Scheduling Order In

 Light of Settlement In Principle, the Court hereby vacates the Scheduling Order entered on April

 21, 2020 (Dkt. No. 48), including the Final Pretrial Conference currently scheduled for July 16,

 2020.



 Dated: ____________



                                                  _____________________________________
                                                  Claude M. Hilton

 WSACTIVELLP:11623497.1
